Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-14-2006

In Re: Ossie Trader
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4519




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"In Re: Ossie Trader " (2006). 2006 Decisions. Paper 91.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/91


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
*AMENDED DLD-44                                                 NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                       NO. 06-4519
                                    ________________

                           IN RE: OSSIE ROBERT TRADER,

                                                 Petitioner

                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                           (Related to Civ. No. 06-cv-04220)
                     _____________________________________

                        Submitted Under Rule 21, Fed. R. App. P.
                                  November 9, 2006

           BEFORE: BARRY, AMBRO AND FISHER, CIRCUIT JUDGES

                                (Filed December 14, 2006)

                               _______________________

                                       OPINION
                               _______________________


PER CURIAM

              Ossie Robert Trader, a federal inmate, petitions for a writ of mandamus

pursuant to 28 U.S.C. § 1651 requiring the District Judge to act on his petition for a writ

of habeas corpus filed on September 21, 2006, and a bail motion filed on October 17,
2006.1

              Mandamus is a drastic remedy granted only in extraordinary cases. See In

re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). The petitioner must

establish that she has “no other adequate means” to obtain relief and that she has a “clear

and indisputable” right to issuance of the writ, and the reviewing court must determine

that the writ is appropriate under the circumstances. Id. at 378-79. District courts are

generally given discretion over management of their dockets. See In re Fine Paper

Antitrust Litig., 685 F.2d 810, 817-18 (3d Cir. 1982). Only when undue delay is

tantamount to a failure to exercise jurisdiction does it provide grounds for issuance of a

writ of mandamus. See Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996).

              Trader filed the instant mandamus petition in this court on October 25,

2006, just 34 days after filing his petition for habeas corpus in District Court and eight

days after filing the bail motion. Such routine delay falls well short of what might

support issuance of a writ of mandamus by this Court.2 See id. (more than 130 days

without ruling on a Magistrate Judge’s Report and Recommendation regarding a petition



   1
     We construe Trader’s “Motion Pursuant to Rule 28(j) of the Federal Rules of
Appellate Procedure, Citation of Supplemental Authorities” as a motion to expand the
scope of his mandamus petition and grant it only to the extent that it seeks to include the
bail motion in his mandamus petition. In all other respects the motion is denied.
   2
     Even if we were to construe Trader’s petition for a writ of mandamus as relating to
the August 4, 2006, motion brought under Federal Rule of Civil Procedure 60(b)(6) that is
pending in his criminal case (E.D. Pa. Crim. No. 94-cr-00534), the time elapsed clearly
would not amount to undue delay.

                                              2
for writ of habeas corpus not grounds for issuing writ of mandamus).

                For the foregoing reasons, the petition for a writ of mandamus is denied in

its entirety.




                                              3